828 F.2d 18Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie Benjamin WRIGHT, Plaintiff-Appellant,v.U.S. BUREAU OF PRISONS, U.S. Marshal's Service, Defendant-Appellee.
No. 86-7745
United States Court of Appeals, Fourth Circuit.
Submitted April 29, 1987.Decided August 19, 1987.

Willie Benjamin Wright, appellant pro se.
Rudolf A. Renfer, Jr., Office of the United States Attorney, for appellees.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Willie B. Wright filed a petition for writ of mandamus seeking federal credit for time spent in a state prison.  Wright also filed an application to proceed in forma pauperis in this action.  On 31 October 1986 the district court, correctly construing Wright's petition as a petition for habeas corpus, granted Wright's application to proceed in forma pauperis.  Mislabeling pleadings will not of itself result in dismissal.  See Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir.), cert. denied, 439 U.S. 970 (1978).  Wright appeals; we dismiss.


2
The order Wright appeals from is not a final order because it does not dispose of all the issues so that nothing remains to be determined.  Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978).  The district court has not certified its order for appeal under Fed.  R. Civ. P. 54(b).  This case may not be appealed under the exceptions of 28 U.S.C. Sec. 1292(b).  Nor does the appeal fit under the collateral order doctrine of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


3
We dispense with oral argument because the dispositive issues have recently been decided authoritatively, and dismiss the appeal for lack of jurisdiction.


4
DISMISSED.